COLEMAN, J.
This is the second appeal in this case. — 102 Ala. 101. On this trial the appellant was convicted of murder in the first degree, and sentenced to suffer death. April the 9th, 1894, was set for the trial of the case, and the sheriff was ordered to summon one hundred persons, including those summoned for the week beginning April 9th, 1894, to serve as jurors in the trial of this case. Of the thirty-six persons drawn as regular jurors for the week beginning April 9th, 1894, thirty-one were summoned, and as to five, the sheriff’s return showed they were “not found.” To complete the number ordered by the court to be summoned as a special venire, there were drawn from the jury box sixty-nine names, which, added to the regular jurors summoned for the week, completed the number to one hundred. This proceeding strictly conformed to the order of the court and complied with the statute. *11Of the one hundred names drawn as a special jury fourteen were “not found.” The fact that a juror whose name has been drawn cannot be found, is no ground for quashing a venire. It is unnecessary to cite authorities to this proposition. Prima facie, at least, the return spoke the truth.
The evidence showed that deceased “had three severe wounds on her head produced by blows from a blunt instrument, either of which would have been sufficient to have caused death.” There was no error in admitting in evidence the broken gun found lying near the person or body of the deceased. There was evidence tending to show that defendant and deceased were seen together going in the direction of where deceased was .found, and defendant and deceased were quarrelling, that defendant “had in his hand at the time the gun found near the body.” The fact'that in some way the gun had been further broken between the time when first picked up and when offered in evidence on the last trial, was no sufficient cause for excluding it altogether. The gun was identified as the one found near the body. It’s condition when first found was fully proven, and there was evidence tending to identify it as the gun in the possession of the defendant, whén last seen In company with deceased.
The jury returned their verdict in the following form : “We, the jury, find the defendant guilty of murder in the first degree, and fix the penalty death.” After this verdict was received, and the jury discharged, and defendant had been removed from the court room, upon motion of the solicitor, the court directed the jury to take their seats in the jury box, and they were permitted to insert in the verdict the word “at” between the words “penalty” and “death,” so that the verdict would read, “and fix the penalty at death.” The verdict, as first delivered by the jury and received by the court, was neither irregular nor defective. It was complete, definite and legal. There was no room to doubt the meaning and intention of the jury. The verdict declared the defendant to be guilty of “murder in the first degree and fixed the penalty death.” Inserting the word “at” between the words “penalty” and “death” did not add to or alter its legal effect. If the verdict had been irregular or legally defective, it may be that, after it was re*12ceived, and the jury discharged, and the defendant removed from the court room, such irregularity or defect, under the evidence, could not have been remedied by an amendment. Such is not the case here.
We find no error in the record. It appearing that the day fixed by the trial court for the execution of the sentence has passed, it is ordered that Friday, July 20th, 1894, be and is hereby appointed as the day for the execution of the sentence, as adjudged by the trial court.
Affirmed.